DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (2009/0189960) in view of Murad et al. (2010/0085401).

 	Regarding claim 1, Matsuda teaches a print head connector assembly for a printer, comprising: 
a first component (fig. 2, end of 610 to which 620 connects) connectable to an umbilical conduit (fig. 2, item 620) at a first port (compare figs. 1-3); 
a second component (figs. 1, 2, end of nozzle 4/head 610 to which head 39 is attached) connectable to a print head (figs. 1, 2, item 39) at a second port (see fig. 1), wherein one of the first component and the second component defines a print head connection axis (fig. 1, axis along horizontal) at the second port and an other of the first component and the second component defines an axis of rotation (see fig. 1, axis along horizontal), 
an adjustment assembly (fig. 5, items 141, 150) between the first component and the second component for adjusting the print head connector assembly into a plurality of configurations (see figs. 4, 5, note that printhead 139/140 may be fastened to adjustment assembly 141, 150 in any number of rotational configurations), wherein each of the plurality of configurations has a respective rotational relationship between the first component and the second component (see figs. 4, 5), and wherein in each of the plurality of configurations the print head connection axis and the axis of rotation are substantially parallel and aligned (see figs. 4, 5); and 
a locking component for locking the print head connector assembly in each of the plurality of configurations (see figs. 4, 5, note that seal portion 143 can be said to lock threaded portions 141, 138 into rotational position relative to each other)
wherein the print head connector assembly defines an enclosed volume between the first port and the second port (see figs. 1-5).
Matsuda does not teach wherein at least two continuous fluid connections are provided between the first port and the second port, each continuous fluid connection being provided by a respective conduit which extends through the first and second components between the first port and the second port. Murad teaches this (Murad, [0018], Note that fluid lines for any number of fluids can be provided). It would have been obvious to one of ordinary skill in the art at the time of invention to include multiple fluid lines, as disclosed by Murad, instead of a single fluid line connected to a three-way valve, as disclosed by Matsuda, because doing so would allow for simultaneous flow of multiple fluids thereby eliminating wait time for feeding multiple fluids and increasing printing speed.  	Regarding claim 4, Matsuda in in view of Murad teaches the print head connector assembly of claim 1, wherein the adjustment means comprises a first engagement means on the first component, and a second engagement means on the second component for cooperating with the first engagement means in each of the plurality of configurations (Matsuda, see figs. 4, 5).

Regarding claim 36, Matsuda in in view of Murad teaches the print head connector assembly of claim 1, wherein the print head comprises an ink nozzle, a charge electrode, a deflection plate, and a gutter return (Matsuda, see figs. 4, 5).

Claim 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Murad as applied to claim 4, above and further in view of Reynolds (9,427,861).
 	Regarding claim 5, Matsuda in view of Murad teaches the print head connector assembly of claim 4. Matsuda in view of Murad does not teach wherein the first component is hollow, and wherein the first engagement means comprises a first plurality of spaced apart retaining features disposed on a surface of the first component. Reynolds teaches this (Reynolds, see fig. 43, Note first component 54.4, second component 114.4, retaining features 254). It would have been obvious to one of ordinary skill in the art at the time of invention to add the retaining features disclosed by Reynolds to the first and second components of Matsuda in view of Murad because doing so would allow for the retaining of the second component at a fixed rotational position with respect to the first component while still allowing rotation when desired.  	Regarding claim 6, Matsuda in view of Murad and Reynolds teaches the print head connector assembly of claim 5, wherein the first plurality of spaced apart retaining features are disposed around a circumference of an inner surface of the first component (Reynolds, see fig. 43). 	Regarding claim 7, Matsuda in view of Murad and Reynolds teaches the print head connector assembly of claim 5, wherein the first plurality of spaced apart retaining features are spaced apart at regular intervals (Reynolds, see fig. 43). 	Regarding claim 8, Matsuda in view of Murad and Reynolds teaches the print head connector assembly of claim 7, wherein the first plurality of spaced apart retaining features are spaced apart such that adjacent retaining features have an angular offset of approximately 10 degrees (Reynolds, see fig. 43, Note that the features are approximately 10 degrees).
 	Regarding claim 9, Matsuda in view of Murad and Reynolds teaches the print head connector assembly of claim 8, wherein the first plurality of spaced apart retaining features are notches (Reynolds, see fig. 43). 	Regarding claim 10, Matsuda in view of Murad and Reynolds teaches the print head connector assembly of claim 4, wherein the second engagement means comprises a second plurality of spaced apart retaining features disposed on at least a part of a surface of the second component, and wherein the at least a part of the second component is configured to engage with the first component (Reynolds, see fig. 43). 	Regarding claim 11, Matsuda in view of Murad and Reynolds teaches the print head connector assembly of claim 10, wherein the second plurality of spaced apart retaining features are disposed around at least a part of a circumference of an outer surface of the second component, and wherein at least a part of the second component is received in the first component (Reynolds, see fig. 43). 	Regarding claim 12, Matsuda in view of Murad and Reynolds teaches the print head connector assembly of claim 10, wherein the second plurality of spaced apart retaining features are spaced apart at regular intervals (Reynolds, see fig. 43). 	Regarding claim 13, Matsuda in view of Murad and Reynolds teaches the print head connector assembly of claim 12, wherein the second plurality of spaced apart retaining features are spaced apart such that adjacent retaining features have an angular offset of approximately 10 degrees (Reynolds, see fig. 43). 	Regarding claim 14, Matsuda in view of Murad and Reynolds teaches the print head connector assembly of claim 10, wherein the first engagement feature comprises a plurality of spaced apart notches, wherein the second plurality of spaced apart retaining features are teeth, and wherein the teeth and the first plurality of spaced apart notches are configured for engagement with each other (Reynolds, see fig. 43, Note that both engagement features are teeth with notches between the teeth so that either of the first and second engagement features can be said to have notches and teeth to engage with the opposite on the other of the engagement features).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

.Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853